Title: General Orders, 29 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 29th 1776
Parole Manly.Countersign Salem.


Some doubts having arisen amongst the militia Companies, whether the two subalterns, are to be paid as Lieutenants, or as Lieutenant and Ensign—The General informs them, that he cannot (where there are only two subalterns to a Company) consider the youngest of them, as entitled to more than Ensigns pay, as they were all the last Campaign, notwithstanding they are denominated Second Lieutenants; and desires the Rolls may be made out accordingly.

The Colonel, or commanding Officer of each Regiment, is to make out pay-Abstracts for the Month of January, and lodge them with the Adjutant General, that proper Settlements may be made: In doing this they are to be exceedingly careful (by causing proper enquiry to be made into the matter, of the militia Captains) to prevent any mistakes, happening with respect to the Men, who have been inlisted by any of their Officers out of the Militia companies, that in the first place they may have their pay secured to them, and in the next, that it may not be doubly drawn.
Brigadier Genl Spencer is to attend at Head Quarters to morrow, with the Colonels or commanding Officers of the regiments of his Brigade in order to obtain the Commissions for their Officers.
